Title: To George Washington from Timothy Pickering, 18 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State July 18. 1796.
        
        As soon as you had decided on the expediency of substituting a consul in the place of Mr Parrish at Hamburg, I requested Mr FitzSimons at Philadelphia, and Mr King at New-York, to enquire for a suitable person to succeed him. I also wrote to Mr Cabot at Boston making the same request. The two former gentlemen informed me that they found no fit character in Philadelphia or New-York. Last Friday I received the inclosed letter from Mr Cabot, strongly recommending Samuel Williams of Salem. His name did not occur to me, and if it had occurred, I should have hesitated to have originally presented it to you; tho’ merely because Mr Williams is my nephew; for a man more trust-worthy or more able to execute the office of consul will not often be found. He is about six & thirty years old, was liberally educated, as soon as he left college engaged in mercantile business with his father, and ever since has pursued that course of life. He has been in Europe about three years, in France, in England, & I think at Hamburg. It seemed to me so very desirable to substitute an American Citizen to Mr Parrish, under the circumstances of his removal, that I feel myself happy in recommending a successor for the propriety of whose conduct I can undertake to be responsible. With the highest respect I am, sir, your most obt servant
        
          Timothy Pickering
        
      